Citation Nr: 1203486	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability, to include as secondary to his service-connected left knee disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records reveal the Veteran was seen for complaints of low back pain of four weeks duration in February 1971.  An examination demonstrated tenderness in the lower lumbar area.  Range of motion was normal.  There is no indication of any further treatment for low back symptoms in service, and the Veteran denied recurrent back pain on the separation examination in October 1974.

Mild degenerative disc disease of the lumbars spine was diagnosed on VA examination in March 2010.  The VA examiner opined at that time that it was not likely the Veteran current back condition was related to incidents in military service, nor related to or aggravated by the Veteran's service-connected left knee disabililty.  The examiner stated the Veteran's current back condition was more likely related to incidents and activities (e.g. work injury iin 1995) occurring after military service, and aging.  Rationale was not provided for the opinions offered.

During the hearing before the undersigned in October 2011, the Veteran testified he had injured his back in 1995 while he was employed by Superior Plating.  He states he was treated at a clinic for his back at that time.  He maintains he was told that based on the findings of magnetic resonance imaging, the injury was not due to his work.  He reports he filed a Workman's Compensation claim.  There is no indication in the record that an attempt has been made to procure this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the name and address of all medical providers by whom he was treated following the back injury in 1995.  The Veteran should also provide an address for his employer at that time (Superior Plating).

2.  Thereafter, the RO/AMC should contact the Veteran's employer and obtain all employment records concerning a back injury in 1995, to include employer records considered in a Worker's Compensation claim, and records of treatment the Veteran might have received after the 1995 low back injury.

3.  Obtain the Veteran's Workman's Compensation records, to include any medical reports associated with it.  

4.  Based on the evidence obtained following completion of the above requested action, if appropriate, schedule a VA orthopedic examination to determine the nature and etiology of any current low back disability.  All necessary tests should be performed.  The examiner is requested to provide an opinion as to the following:  

(1) Whether it is at least as likely as not (50 percent probability or more) that any current low back disability is related to service; and 
(2) Whether it is at least as likely as not (50 percent probability or more) that any current low back disability is proximately due to, the result of, or aggravated by, service-connected left knee disability.  

The rationale for all opinions must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


